DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-6 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims as presented are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following is a review of major issues of indefiniteness. However, with the large amount of indefiniteness errors in the claims this may not be a complete list. Further, once the cited errors are corrected, the corrections may very well bring up further questions of indefiniteness in the claims. Therefore, the Office recommends a complete review of the entirety of the presented claims.
In regards to claims 1 and 6: Applicant claims an internal combustion engine that is rotatably supported relative to a drive shaft of a vehicle, wherein the metes and bounds of this limitation is not clear because the plain meaning of the terms are so entirely different than what the Applicant disclosure [0011] describes. One of ordinary skill would understand that an engine that is “supported relative to a drive shaft” would be referring to structural or material support of the engine. Therefore “relative to the drive shaft” would refer to the engine being structurally or materially being supported with reference to the drive shaft. Applicant disclosure is silent as to the structural or material support provided between the engine and the drive shaft, and therefore this limitation lacks structural support. 
Further, Applicant disclosure describes “[0011] The engine 1 is mechanically connected to the generator 4. The engine 1 is rotatably supported relative to a drive shaft of a vehicle, so the engine 1 does not drive the wheels 7.” 
As best understood, Applicant is attempting to claim that the engine does not drive the wheels 7. This interpretation is also supported by Fig. 1. However, this is not certain due to the completely different terminology used within the claim that is not supported. Corrective action or clarification is required.
Further in regards to claims 1 and 6: Applicant claims a first electric motor configured receive a driving force of the internal combustion engine to carry out power generation, however Applicant disclosure does not define a motor, and the plain meaning of a motor is defined as any of various power units that develop energy or impart motion: such as a: a small compact engine b: INTERNAL COMBUSTION ENGINE c: a rotating machine that transforms electrical energy into mechanical energy. 
In short, Applicant claims a motor, when Applicant appears to be claiming a “generator”, or perhaps a duel-function “motor generator”. Therefore the metes and bounds are unclear. Corrective action or clarification is required. 
Further in regards to claims 1 and 6: “the driving force required by the second electric motor” lacks antecedent basis. Corrective action or clarification is required. 
Further, the term and where the driving force required by the second electric motor becomes zero or negative is unclear and indefinite because Applicant is claiming “where”, which is a place or position. Applicant appears to be claiming a condition for stopping the internal combustion engine or continuing the power generation, which requires a conditional time clause such as “when”. Corrective action or clarification is required.
Further in regards to claims 1 and 6: Applicant claims 
stopping the internal combustion engine where the vehicle speed is greater than or equal to a first threshold value, 
and
and continuing the power generation where the vehicle speed is less than the first threshold value.
Similar to above, these limitations are indefinite at least because Applicant is claiming “where”, which is a place or position, and does not describe any sort of place or position. In view of Applicant disclosure, it would appear that Applicant requires a conditional time clause such as “when”.
Further in regards to claims 1 and 6: As claimed, it is unclear if the condition [when] the driving force required by the second electric motor becomes zero or negative while the first electric motor is carrying out power generation is required during the action continuing the power generation where the vehicle speed is less than the first threshold value, claimed. Corrective action or clarification is required. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hirano et al. (US 6137250 A) – Discloses an electric device control method for controlling an electric device that includes an internal combustion engine that [does not drive the] drive shaft of a vehicle, (see at least Fig. 2) a first electric [generator] configured receive a driving force of the internal combustion engine to carry out power generation, (see at least Fig. 2, generator 4) and a second electric motor connected to the drive shaft, (see at least Fig. 2, driving motor 1) setting a rotational speed of the internal combustion engine to increase as a vehicle speed of the vehicle increases while the power generation is carried out by the first electric motor. (see at least Fig. 3) However, as best understood, Hirano does not disclose or suggest [when] the driving force required by the second electric motor becomes zero or negative while the first electric motor is carrying out power generation by the driving force of the internal combustion engine, stopping the internal combustion engine [when] the vehicle speed is greater than or equal to a first threshold value and continuing the power generation [when] the vehicle speed is less than the first threshold value.
Gibson et al. (US 20110136620 A1) – That teaches engine shutdown when a vehicle accelerator pedal and brake pedal are not being depressed, and the vehicle speed is above a threshold. (at least [0034]) However, Gibson does not disclose or suggest engine shutdown while an electric generator is carrying out power generation by the driving force of the internal combustion engine.
Yamada (US 20170291606 A1) – That teaches automatic engine stop in coast stop control after the vehicle experiences a travel at a vehicle speed VSP exceeding the first threshold. (see at least [0048]) However, Yamada does not disclose or suggest performance of automatic engine stop while an electric generator is carrying out power generation by the driving force of the internal combustion engine.
Romanato (US 20150106000 A1) – That teaches an automatic engine stop during a coasting phase when vehicle speed is below a speed threshold. (see at least Fig. 4) However, this is opposite (i.e. not equivalent) to the claimed stopping the internal combustion engine [when] the vehicle speed is greater than or equal to a first threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
July 1, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669